DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler in view of Flotats Molinas.
	There is disclosed in Pichler a squeezer unit, comprising: two female drums 2 with an internal cavity, with a central shaft 4, which can rotate in opposite directions, comprising a number of cavities 6 to house a fruit to be squeezed; two male drums 3 with an internal cavity, with a central shaft 5, located below the female drums, in such a way that each male drum can rotate in a direction opposite to that of the corresponding female drum located above, the male drums comprising a number of protrusions 7 which can be coupled to the cavities of the female drums to squeeze out the juice; a support for the squeezer unit comprising a frontal plate 17 which can be coupled to the male drums and the female drums; and four protrusions 17 located on the frontal plate at a side facing the female and male drums.
	Flotats Molinas discloses (fig. 2) that it is known in the art to make use of frontal extensions on rotating drums, the frontal extensions being coaxial with the drum central axis and mountable within corresponding channels located on a frontal support plate, the coupling of the frontal extensions within the channels allows for rotating support of the drums.
	It would have been obvious to one skilled in the art to provide the rotating female and male drums of Pichler with the frontal extensions disclosed in Flotats Molinas, in order to rotatably support the drums without the need of frontal fastening devices.
Allowable Subject Matter
Claims 2, 5, 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Van Leeuwen et al. and Jose Senalada are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761